Citation Nr: 1620078	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  16-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to an additional clothing allowance for the year 2015 to obtain non-stain analgesic ointment.

(The issues of (1) entitlement to a rating in excess of 30 percent for depression; (2) entitlement to a rating in excess of 10 percent for bilateral hearing loss; (3) entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome; (4) entitlement to a compensable rating for residuals of a right thumb fracture prior to December 5, 2014, and a rating in excess of 10 percent thereafter; and (5) entitlement to additional monthly compensation for a dependent child based on that child's school attendance over age 18 (from June 2012 to May 2013), are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) as a result of the Veteran filing a timely notice of disagreement (NOD) with the July 2015 decision of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida, which approved one clothing allowance for LSO rigid back brace and denied one clothing allowance for non-stain analgesic ointment.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to an additional clothing allowance for the year 2015 to obtain non-stain analgesic ointment was denied in a July 2015 decision of the VAMC in Tampa, Florida.  In August 2015, the Veteran filed a timely NOD contesting that decision.  The Veteran has not yet been provided with a statement of the case (SOC) addressing this issue.  The Court of Appeals for Veterans Claims (Court) has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is remanded for the following action:

The AOJ must provide the Veteran a SOC with respect to the issue of entitlement to an additional clothing allowance for the year 2015 to obtain non-stain analgesic ointment.  The Veteran must be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




